Hamer, J.,
concurring.
I concur, in the conclusion. I do not think that the policy sued on justifies a conclusion that the paper entitled “A Conservative Estimate of a Semitontine Policy” was a part of the policy itself. The paper probably seemed to Kaley to have come from the home office, but it was signed, J. H. Mockett, Jr., Agent. It did not purport to be more than an estimate. It contained no words of promise, but it was a most artfully drawn estimate of the advantages likely to come to the insured. I have no doubt that the paper was very influential upon Kaley. It may have appeared to Kaley that the company put out the “estimate” and “authorized” the figures. The question is not before us to determine whether the company by its agent did Kaley a wrong for which it might be liable in tort, and therefore I do not wish to be understood as saying that an action in tort against the company will lie.